Case 1:20-cv-04100-JSR Document 44 Filed 07/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAMES QUINN, FAHMTA, INC., and
PRINZO & ASSOCIATES, LLC,
individually and on behalf of all
others similarly situated,

20-cv-4100 (JSR)

iff
Plaintiffs, 20-cv-4858 (JSR)

QRDER

JPMORGAN CHASE BANK, N.A., doing
business as CHASE BANK, JPMORGAN
CHASE & CO., and DOES 1 through 100,

Defendants

 

 

ROBIN JOHNSON d/b/a/ CG JOHNSON &
COMPANY, individually and on behalf
of all others similarly situated,

Plaintiff,

JPMORGAN CHASE BANK, N.A. d/b/a/
CHASE BANK and JPMORGAN CHASE & CO.,

 

 

Defendants

 

JED S. RAKOFF, U.S.D.d.

The Court hereby grants plaintiffs’ motion to refile amended
complaints in the above-captioned matters no later than July 8,
2020 at 12:00 pm.

SO ORDERED. .
Dated: New York, NY Qe Li
G

¥

July 6 , 2020 JED S. RAKOFF, U.S.D.J.

 

 

 

 

 
